United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                 No. 00-4069WM
                                  ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Kenneth F. Hibbert,                     *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                                Submitted: May 18, 2001
                                Filed:     May 24, 2001
                                   ___________

Before BOWMAN, McMILLIAN, Circuit Judges, and MOODY,1 District Judge.
                          ___________

PER CURIAM.

       Kenneth F. Hibbert appeals the sentence he received following a guilty plea
to a drug conviction in the district court. We affirm.

      Hibbert entered a guilty plea to one count of conspiring with others to
manufacture and distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1)
and 846. Hibbert entered his plea of guilty before The Honorable Scott O. Wright, but



      1
       The Honorable James M. Moody, United States District Judge for the
Eastern District of Arkansas, sitting by designation.
he was sentenced by The Honorable Nanette K. Laughrey. During sentencing, an issue
arose as to the quantity of methamphetamine for which Hibbert would be held
responsible. Hibbert disputed any responsibility for 25 grams of methamphetamine
recovered from the residence of Stephen Grimmet. After hearing evidence on the issue,
the sentencing judge specifically found that Hibbert was involved in the manufacture
of methamphetamine at the Grimmet residence and included the additional 25 grams
as relevant conduct for sentencing purposes. This additional drug quantity increased
the base offense level from 18 to 26, resulting in a guideline sentencing range of 110
to 137 months. The district court sentenced Hibbert to 110 months imprisonment.

       Hibbert raises two challenges to his sentence. First, he argues it was error for
a different district judge to sentence him than the judge who accepted his plea. Second,
he argues that it was error not to require additional drug quantities included as relevant
conduct to be proven by a reasonable doubt. We find no merit in either contention.

       Hibbert argues that the sentencing judge abused her discretion by denying his
request to have the case transferred to the judge who took his plea for sentencing. We
find no merit in this argument. For purposes of administrative convenience, a different
district judge accepted Hibbert’s guilty plea.2 The district judge who sentenced
Hibbert was originally assigned the case. We have previously held that a defendant
need not be sentenced by the same judge who presided at the trial of the case. United
States v. Makes Room, 49 F.3d 410 (8th Cir. 1995); United States v. Whitfield, 874
F.2d 591, 593 (8th Cir.1989). The obligation of the sentencing judge is to "familiarize
himself with the evidence and legal issues involved and exercise informed discretion
in imposing sentence." Whitfield, supra. In this case, the record shows that the
sentencing judge had reviewed the presentence report and that she heard extensive


      2
        Apparently, the two district judges have an internal administrative court
practice in which they rotate presiding over the District Court for the Western
District of Missouri Central Division.
                                           -2-
evidence related to the challenged relevant conduct, including Hibbert’s own testimony.
 She had also taken guilty pleas from three of Hibbert’s co-defendants and imposed
sentence on all four co-defendants prior to sentencing Hibbert. Under the facts of this
case, the district judge did not abuse her discretion in refusing to transfer the case and
imposing sentence.

       As to the relevant conduct issue, Hibbert does not contend that the evidence was
insufficient to support the district court’s finding by a preponderance of the evidence.
Rather, Hibbert contends his sentence violates Apprendi v. New Jersey, 530 U.S. 466
(2000) (other than the fact of an earlier conviction, any fact that increases the penalty
for a crime beyond the prescribed statutory maximum must be submitted to a jury and
proved beyond a reasonable doubt). Hibbert urges that Apprendi should be construed
broadly to require the government to prove relevant conduct by a reasonable doubt as
opposed to the lesser preponderance standard. We disagree. Apprendi mandates proof
beyond a reasonable doubt only of those facts that increase a defendant's sentence
beyond the statutory maximum. Id. at 2362-63; United States v. Aguayo-Delgado, 220
F.3d 926, 933 (8th Cir.), cert. denied, --- U.S. ----, 121 S. Ct. 600, 148 L. Ed. 2d 513
(2000). Hibbert’s 110-month total sentence is within the 20-year maximum authorized
by 21 U.S.C. § 841(b)(1)(C) for the drug offense simpliciter. Hibbert’s sentence thus
presents no Apprendi error.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-